UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1663


JOSUE MIRRAIN DE LA CRUZ-SIANA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 31, 2017                                       Decided: March 14, 2017


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax, Virginia,
for Petitioner. Benjamin C. Mizer, Principal Deputy Assistant Attorney General, Keith I.
McManus, Assistant Director, Juria L. Jones, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Josue Mirrain De La Cruz-Siana (“Siana”), a native and citizen of Guatemala,

petitions for review of an order of the Board of Immigration Appeals dismissing his

appeal from the Immigration Judge’s denial of his applications for withholding of

removal and protection under the Convention Against Torture.

      We have reviewed the record, including the transcript of Siana’s merits hearing,

his application for relief from removal, and all supporting evidence. We conclude that

the record evidence does not compel a ruling contrary to any of the administrative

findings of fact, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence

supports the Board’s decision affirming and adopting the Immigration Judge’s reasoning,

see INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992). Nor do we discern any legal error

in the agency’s rejection of the proposed social group advanced by Siana. See Zelaya v.

Holder, 668 F.3d 159, 165-67 (4th Cir. 2012); Lizama v. Holder, 629 F.3d 440, 447 (4th

Cir. 2011); In re S-E-G-, 24 I. & N. Dec. 579, 584-88 (B.I.A. 2008); In re E-A-G-, 24 I.

& N. Dec. 591, 594-96 (B.I.A. 2008).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re De La Cruz-Siana (B.I.A. May 19, 2016). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                   PETITION DENIED




                                            2